EXHIBIT 10.1

Grant No. _________

         
 
  o   Participant’s Copy
 
       
 
  o   Company’s Copy

Arbitron Inc.
2008 Equity Compensation Plan
Director Deferred Stock Unit Agreement — Initial Grant
To _____________:
     Arbitron Inc. (the “Company”) has granted you (the “Grant”) deferred stock
units (“DSUs”) as set forth on Exhibit A to this Agreement (the “DSUs”) under
its 2008 Equity Compensation Plan (the “Plan”).
     The Grant is subject in all respects to the applicable provisions of the
Plan. This Agreement does not cover all of the rules that apply to the Grant
under the Plan, and the Plan defines any capitalized terms in this Agreement
that this Agreement does not define.
     In addition to the Plan’s terms and restrictions, the following terms and
restrictions apply:

     
Vesting Schedule
  The Grant vests in three equal installments over a three-year period beginning
with the first anniversary of the Grant Date. One-third vests on the second
anniversary of the Grant Date. The final one-third vests on the third
anniversary of the Grant Date.
 
   
Distribution Date
  You will receive a distribution of shares (the “Shares”) of Company common
stock (“Common Stock”) equivalent to your DSUs as indicated on Exhibit A, the
“Distribution Date,” subject to any overriding provisions in the Plan.
 
   
Limited Status
  You understand and agree that the Company will not consider you a shareholder
for any purpose with respect to the Shares, unless and until the Shares have
been issued to you on the Distribution Date(s). You will, however, receive
dividend equivalents (“Dividend Equivalent Rights”) with respect to the DSUs,
measured using the Shares they represent, with the amounts convertible into full
or fractional additional DSUs based on dividing the dividends by the Fair Market
Value (as defined in the Plan) as of the date of dividend distribution and
holding the resulting additional DSUs for distribution as provided for the other
DSUs.
 
   
Voting
  DSUs cannot be voted. You may not vote the Shares unless and until the Shares
are distributed to you.  
Transfer
Restrictions
  You may not sell, assign, pledge, encumber, or otherwise transfer any interest
(“Transfer”) in the Shares until the Shares are distributed to you. Any
attempted Transfer that precedes the Distribution Date for such Shares is
invalid.
 
   
Additional
Conditions
  The Company may postpone issuing and delivering any Shares for so long as the
Company determines to be advisable to satisfy the following:
to Receipt
   
 
   
 
 
its completing or amending any securities registration or qualification of the
Shares or its or your satisfying any exemption from registration under any
Federal or state law, rule, or regulation;
 
   
 
 
its receiving proof it considers satisfactory that a person or entity seeking to
receive the Shares after your death is entitled to do so;

- 1 -



--------------------------------------------------------------------------------



 



     
 
 
your complying with any requests for representations under the Grant and the
Plan; and
 
   
 
 
its or your complying with any federal, state, or local tax withholding
obligations.
 
   
Taxes and Withholding
  The DSUs provide tax deferral, meaning that they are not taxable to you until
you actually receive Shares on or around each Distribution Date. You will then
owe taxes at ordinary income tax rates as of each Distribution Date at the
Shares’ value.
 
   
 
  If you become employed by the Company before a Distribution Date, the Company
will be required to withhold (in cash from salary or other amounts owed you) the
applicable percentage of the value of the Shares on the Distribution Date. If
the Company does not choose to do so, you agree to arrange for payment of the
withholding taxes and/or confirm that the Company is arranging for appropriate
withholding.
 
   
Additional
Representations
from You
  If you receive Shares at a time when the Company does not have a current
registration statement (generally on Form S-8) under the Act that covers
issuance of Shares to you, you must comply with the following before the Company
will release the Shares to you. You must:
 
   
 
 
represent to the Company, in a manner satisfactory to the Company’s counsel,
that you are acquiring the Shares for your own account and not with a view to
reselling or distributing the Shares; and
 
   
 
 
agree that you will not sell, transfer, or otherwise dispose of the Shares
unless:
 
   
 
 
a registration statement under the Act is effective at the time of disposition
with respect to the Shares you propose to sell, transfer, or otherwise dispose
of; or
 
   
 
 
the Company has received an opinion of counsel or other information and
representations it considers satisfactory to the effect that, because of
Rule 144 under the Act or otherwise, no registration under the Act is required.
 
   
Additional
Restriction
  You will not receive the Shares if issuing the Shares would violate any
applicable federal or state securities laws or other laws or regulations.
 
   
No Effect on
Service
Providing
Relationship
  Nothing in this Agreement restricts the Company’s rights or those of any of
its affiliates to terminate your service on the Company’s Board of Directors or
other relationship at any time, with or without cause. The termination of your
relationship, whether by the Company or any of its affiliates or otherwise, and
regardless of the reason for such termination, has the consequences provided for
under the Plan.
 
   
No Effect on
Running Business
  You understand and agree that the existence of the DSU will not affect in any
way the right or power of the Company or its stockholders to make or authorize
any adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issuance of bonds, debentures, preferred or other stock,
with preference ahead of or convertible into, or otherwise affecting the
Company’s common stock or the rights thereof, or the dissolution or liquidation
of the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether or not of a similar
character to those described above.

- 2 -



--------------------------------------------------------------------------------



 



     
Section 409A
  This Agreement is intended to comply with the requirements of Section 409A of
the Internal Revenue Code and must be construed consistently with that section.
Notwithstanding anything in the Plan or this Agreement to the contrary, if
(x) you are a “specified employee” within the meaning of Section 409A at the
time of your separation from service (as determined by the Company, by which
determination you agree you are bound) and (y) the payment under the DSUs will
result in the imposition of additional tax under Section 409A if paid to you
within the six month period following your separation from service, then the
payment under such accelerated DSUs will not be made until the earlier of
(i) the date six months and one day following the date of your separation from
service or (ii) the 10th day after your date of death, and will be paid within
10 days thereafter. Neither the Company nor you shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A. In any event, the
Company makes no representations or warranty and shall have no liability to you
or any other person, if any provisions of or payments under this Agreement are
determined to constitute deferred compensation subject to Code Section 409A but
not to satisfy the conditions of that section.
 
   
Unsecured
Creditor
  This Agreement creates a contractual obligation on the part of the Company to
make payment under the DSUs credited to your account at the time provided for in
this Agreement. Neither you nor any other party claiming an interest in deferred
compensation hereunder shall have any interest whatsoever in any specific assets
of the Company. Your right to receive payments hereunder is that of an unsecured
general creditor of Company.
 
   
Governing Law
  The laws of the State of Delaware will govern all matters relating to this
Agreement, without regard to the principles of conflict of laws.
 
   
Notices
  Any notice you give to the Company must follow the procedures then in effect.
If no other procedures apply, you must send your notice in writing by hand or by
mail to the office of the Company’s Secretary. If mailed, you should address it
to the Company’s Secretary at the Company’s then corporate headquarters, unless
the Company directs participants to send notices to another corporate department
or to a third party administrator or specifies another method of transmitting
notice. The Company and the Administrator will address any notices to you at
your office or home address as reflected on the Company’s business records. You
and the Company may change the address for notice by like notice to the other,
and the Company can also change the address for notice by general announcements
to participants.
 
   
Plan Governs
  Wherever a conflict may arise between the terms of this Agreement and the
terms of the Plan, the terms of the Plan will control.

            Arbitron Inc.             Date:                      By:            
         

- 3 -



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT
     I acknowledge I received a copy of the Plan. I represent that I have read
and am familiar with the Plan’s terms. I accept the Grant subject to all of the
terms and provisions of this Agreement and of the Plan under which the Grant is
made, as the Plan may be amended in accordance with its terms. I agree to accept
as binding, conclusive, and final all decisions or interpretations of the
Administrator concerning any questions arising under the Plan with respect to
the Grant.

                Date:                                          
                                   Name:                

     No one may sell, transfer, or distribute the securities covered by the
Grant without an effective registration statement relating thereto or an opinion
of counsel satisfactory to the Company or other information and representations
satisfactory to the Company that such registration is not required.

- 4 -



--------------------------------------------------------------------------------



 



Grant No. _________
Arbitron Inc.
2008 Equity Compensation Plan
Deferred Stock Unit — Initial Grant
Exhibit A
Recipient Information:
Name:                                         
Signature: X                                         
Grant Information:

             
DSUs: 
      Date of Grant:    
 
       

     
Distribution Date
  Your Distribution Date will be a date within 30 days after the six month
anniversary of my ceasing to serve as a director of the Company, at which point
I will receive all vested Shares covered by the DSUs.
 
   
 
  If a Change in Control Event (as defined in the Plan) occurs before the
Distribution Date and the Change in Control Event also would be an event
described in Treas. Reg. Section 1.409A-3(i)(5), full payment will be made in
connection with the closing of the Change in Control Event. A Change in Control
Event that does not comport with that regulation will not affect the payment
timing. The payment will be in cash (unless the Board determines otherwise)
equal to the value per share of the consideration received in the Change in
Control Event multiplied by the number of DSUs, at which point the DSUs will
expire without further obligation to you. The Board will have the authority to
value any consideration received in the Change in Control Event to the extent
neither cash nor readily marketable securities.

- 5 -